Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s) 
	This action is a non-final, first office action in response to application 16/614,455 filed on November 18, 2019. Claim(s) 1-7 are currently pending and have been examined. 
Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on May 26, 2017, under 35 U.S.C. 119 (a)-(d).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a creation unit configured to…,” in Claim 1.



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim(s) 1 and 6-7 recites “a creation unit configured to create a delivery plan for the moving body on a basis of at least one of… and a lap time…,” which is a conjunctive list (i.e., and) that would require at least one of each of the desired criterion to be used in order to create the delivery plan (e.g., loading time or pickup time and lap time). However, this limitation and analysis would enlarge the claim scope beyond its ordinary meaning and based on applicant’s specification the claim should be interpreted in the disjunctive. In this case the claim construction depends on the plan and ordinary meaning of the phrase “any one or more…,” and if the claim modifies the entire list of the categories for one or more of A, B, or C or if the claim modifies the entire list of the categories for one or more of A, B, and C. Applicant’s specification, paragraph 0221, recites “the creation unit 114 creates the delivery plan on the basis of at least one of a lap time, the loading time, or the pickup time…,” and applicant’s specification, paragraph(s) 0246-0247, also recites “… all of the loading time, the pickup time, and the lap time have been considered, but it is not always necessary to consider all, and at least one can be considered. These factors can be weighted as needed…,” and “after all, in the present embodiment, delivery is planned on the basis of the following parameters. In other words, the parameters include the desired delivery time zone, estimated time of arrival, order time, number of carts, loading time, pickup time, number of destinations, moving time to destinations, box capacity, lap time, buffer capacity of loading time, and buffer capacity of pickup time,” which, provides that the creation of the delivery plan is not required to consider each of the loading time, pickup time, and lap any one or more of… or a lap time....” Therefore, based applicant’s specification the above limitations should be interpreted as being in the disjunctive. Examiner, respectfully, notes that dependent Claim(s) 2-5 are rejected based on their dependency from Claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter
	Step 1: Independent Claim 7 is merely software per se, which, does not fall within at least one of the four categories of patent eligible subject matter. As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009). In this case, Independent Claim 7 is an idea without a physical embodiment when the claim recites ‘’a program for causing a computer to perform processing…the program comprising,’’ because the program rather than the intended physical embodiment (e.g., computer) is being used to perform the function. Therefore, Claim 7 does not fall within at least one of the four categories of patent eligible subject matter.  Examiner, respectfully, notes that since the applicant can easily amend to include the intended computer environment, the analysis is proceeded as if the computer is positively recited further analysis will be provided below. 

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: Independent Claim(s) 1 and 6-7, recites an entity that is able to determine a delivery schedule based on loading, pickup, or lap time. Independent Claim(s) 1 and 6-7, as a whole recite limitation(s) that are directed to an abstract idea Independent Claim(s) 1 and 6-7, recite(s) “creating a delivery plan for the moving body on the basis of at least one of a loading time for loading the baggage into the moving body or a pickup time for picking up the baggage from the moving body, and a lap time via at least two points of a loading point for loading the baggage and a pickup point for picking up the baggage,” function(s)/step(s) are merely certain methods of organizing human activity: commercial or legal interactions (e.g., shipping perishable goods, which, encompasses commercial activity and/or managing personal behavior or relationships or interactions between people. For instance Independent Claim(s) 1 and 6-7, are merely methods of organizing human activity when the claims are similar to an entity merely determining a delivery schedule based on a pickup time, loading time, and/or the time from a loading point to a pickup point. The mere recitation of generic computer components (Claim 1: a delivery management device, and a creation unit; Claim 6: a server; and Claim 7: a computer) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 6-7, recite an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “creating,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a delivery management Claim 6: a server; and Claim 7: a computer). Examiner, notes that a delivery management device, a creation unit, a server, and a computer, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely receiving and/or transmitting information which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., creating schedules) thus merely “applying,” the judicial exception. Also see ‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.’ Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do 

Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

Claim(s) 2-5: The various metrics of Claim(s) 2-5 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

The dependent claim(s) 2-5 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-7 are not patent eligible 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (JP 2002108998A) in view of Toshihiro (JP 2017068555A).
	Regarding Claim 1, Sen, teaches a delivery management device for managing delivery of baggage by a moving body, the delivery management device comprising: 
A creation unit configured to create a delivery plan for the moving body on a basis of at least one of a loading time for loading the baggage into the moving body or a pickup time for picking up the baggage from the moving body. (Paragraph(s 0021, 0026, and 0032)(Sen teaches creating a plan for transporting luggage (i.e., baggage) to a factory. The system is able to create the transportation plan based on base information, baggage information, transportation flight information, and purpose information, which, will help create an optimal transportation plan. Sen, further, teaches that the package information consist of loading time required to load the package (i.e., loading time))  

	With respect to the above limitations: While Sen teaches a device for creating a plan for transporting luggage, which, the system will take into account loading time information for a package that is transported by trucks. However, Sen, doesn’t explicitly teach taking into account lap time.
	But, Toshihiro in the analogous art of creating a vehicle delivery plan, teaches a lap time via at least two points of a loading point for loading the baggage and a pickup point for picking up the baggage. (Paragraph(s) 0025, 0029-0030, and 0039)(Toshihiro teaches a server that is able to take into account delivery time information, which, includes information for traveling time between one stock point (i.e., 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan that considers loading time information of Sen, by incorporating the teachings of a system creating an allocation plan based on loading/unloading times at a stock point and a destination of Toshihiro, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve loading efficiency and operating times of managed vehicles. (Toshihiro: Paragraph 0068)

	Regarding Claim 4, Sen/Toshihiro, teaches all the limitations as applied to Claim 1 and wherein the delivery plan is further created on a basis of a number of the moving bodies. (Paragraph(s) 0027 and 0032)(Sen teaches a transportation plan can be created based on transportation flight information. Sen, further, teaches that this information can consist of the number of available trucks indicating how many trucks of the corresponding type can be used for the transportation plan)

	Regarding Claim 6
A moving body configured to deliver loaded baggage. (Paragraph 0036)(Sen teaches a plurality of trucks for carrying all the luggage (i.e., baggage))  


	With respect to the above limitations: While Sen teaches a device for creating a plan for transporting luggage, which, the system will take into account loading time information for a package that is transported by trucks. However, Sen, doesn’t explicitly teach taking into account lap time and a server.
	But, Toshihiro in the analogous art of creating a vehicle delivery plan, teaches 
A server. (Paragraph(s) 0025 and 0029-003)(Toshihiro teaches an allocation server that consist of a vehicle allocation planning unit, which, is used to create an vehicle allocation plan for loading luggage)
A lap time via at least two points of a loading point for loading the baggage and a pickup point for picking up the baggage. (Paragraph(s) 0025, 0029-0030, and 0039)(Toshihiro teaches a server that is able to take into account delivery time information, which, includes information for traveling time between one stock point (i.e., loading point for loading the baggage) and one delivery destination (i.e., pickup point for picking up the baggage). The system will also consider the loading time at the stock point and the loading time at the delivery destination of the luggage. The system will create an allocation planning for the shipment)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan that considers loading time information of Sen, by incorporating the teachings of a server system creating an allocation plan based on loading/unloading times at a stock point and a destination of Toshihiro, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve loading efficiency and operating times of managed vehicles. (Toshihiro: Paragraph 0068)

	Regarding Claim 7
A step of creating a delivery plan for the moving body on a basis of at least one of a loading time for loading the baggage into the moving body or a pickup time for picking up the baggage form the moving body. (See, relevant rejection of Claim 1(a))
A lap time via at least two points of a loading point for loading the baggage and a pickup point for picking up the baggage. (See, relevant rejection of Claim 1(b))
	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (JP 2002108998A) in view of Toshihiro (JP 2017068555) and further in view of “Delivery Scheduling,” by Former Member, September 06, 2012, (hereinafter delivery) and further in view of Samocha et al. (US 2017/0102243). 
Regarding Claim 2, Sen/Toshihiro, teaches all the limitations as applied to Claim 1 and 
Wherein the loading time 

	With respect to the above limitations: while Sen teaches creating a transportation plan based on loading time. Examiner, further, notes that Toshihiro can create a plan based on loading time. However, Sen and Toshihiro, do not explicitly teach a loading 
	But, Delivery in the analogous art of delivery scheduling, teaches loading time is a time from an order time of a first delivery request to a departure time from the loading point. (Page 1, “How it Works,” fig(s). 1 and 2)(Delivery teaches a loading time that is in between the incoming order (i.e., order time) and the time of when the goods are issued, which, is the transit time (i.e., departure time from the loading point))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan that considers loading time information of Sen and a server system creating an allocation plan based on loading/unloading times at a stock point and a destination of Toshihiro, by incorporating the teachings of a loading time that is in between an incoming order and the transit time for the issuance of the goods of Delivery, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of the combination were predictable. 
	With respect to the above limitations: while Delivery teaches a loading time is in between an incoming order and the issuance of the goods. However, Sen, Toshihiro, and Delivery, do not explicitly teach a pickup time based on the estimated time of arrival to a start time of a desired delivery time. 
	But, Samocha et al. in the analogous art of determining a pickup time, teaches the pickup time is a time from an estimated time of arrival of the moving body at the pickup point to a start time of a desired delivery time zone. (Paragraph 0062-0063)(Samocha et al. teaches a system for calculating a pickup time for a customer. The pickup time is determined based on the desired arrival time (i.e., estimated time of arrival) and the time period to travel to the destination. Examiner, respectfully, notes that the system is able to determine times for package pickup using various transportation services. Examiner, further, notes that the desired time can be adjusted based on the various factors such as traffic occurring/rush hour, which, will adjust the desired pickup time, as taught by paragraph 0019 and 0062)  
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan based on timing information of Sen, a server system creating an allocation plan based on timing information of Toshihiro, and a delivery scheduling system based on pick/pack time of Delivery, by incorporating the teachings of determining a pickup time based on the desired time that is adjusted based on factors and the travel time to a destination of Samocha et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have calculated a pickup time for a customer based on a desired arrival time that is adjusted based traffic and other factors, and a travel time to the destination as in Samocha et al. in the transportation planning system using timing information of Sen, a server system that creates an allocation plan based on timing information, and a delivery scheduling 


	
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (JP 2002108998A) in view of Toshihiro (JP 2017068555) and “Delivery Scheduling,” by Former Member, September 06, 2012, (hereinafter delivery) and Samocha et al. (US 2017/0102243), as applied to Claim 2, and further in view of Affleck et al. (US 2006/0178812)
Regarding Claim 3, Sen/Toshihiro/Delivery/Samocha et al., teaches all the limitations as applied to Claim 2. 
However, Sen/Toshihiro/Delivery/Samocha et al., do not explicitly teach wherein the delivery plan is further created on a basis of a number of the pickup points and the estimated time of arrival.
But, Affleck et al. in the analogous art of creating a dispatch schedule, teaches wherein the delivery plan is further created on a basis of a number of the pickup points and the estimated time of arrival. (Paragraph(s) 0049-0050)(Affleck et al. teaches a central computer that will create a dispatch schedule (i.e., delivery plan) for a transportation job. The system will take into account the coordinates of each of the pickup locations (i.e., number of the pickup points) and the estimated delivery duration (i.e., estimated time of arrival). Affleck et al., further, teaches that the estimated delivery 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan based on timing information of Sen, a server system creating an allocation plan based on timing information of Toshihiro, determining a delivery schedule based on timing information of Delivery and determining a pickup time based on the desired time that is adjusted based on factors and the travel time to a destination of Samocha et al, by incorporating the teachings of determining a dispatch schedule for various transportation vehicles, which, will take into account the estimated delivery duration time and pickup locations of Affleck et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have determined a dispatch schedule for various vehicles by using the pickup locations and estimated duration times as in Affleck et al. in the planning and scheduling systems of Sen, Toshihiro, Delivery, and Samocha et al., with the motivation of improving delivery efficiencies. (Affleck et al.: Paragraph 0005)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (JP 2002108998A) in view of Toshihiro (JP 2017068555) and further in view of Ho (US 6,754,634). 
	Regarding Claim 5, Sen/Toshihiro, teaches all the limitations as applied to Claim 1 and wherein the delivery plan is created on a basis of 
	With respect to the above limitations: while Sen teaches that a transportation plan can be created based on loading time. And Toshihiro teaches determining an allocation plan based on loading time. However, Sen and Toshihiro, do not explicitly teach determining a delivery plan based on a pickup time. 
	But, Ho in the analogous art of scheduling trips for multiple vehicles, teaches a delivery plan created on a basis of the pickup time. (Column 9, Lines 22-26 and 49-52; and Column 10, Lines 45-65)hO(Ho teaches a scheduler engine that is able to generate a transportation matrix (i.e., delivery plan). Ho, further, teaches that the system is able to take into account the time it takes a passenger to load at a pickup location (i.e., load time). Ho, also, teaches that the system is able to consider pickup window times for the passenger (i.e., pickup time). A scheduling cycle will then select the best trip, best vehicle, and best stops for the vehicle and insert them into the matrix based on the time constraints)  
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peterkofsky et al. (US 2006/0206387). Peterkofsky et al. teaches determining an actionable plan for various loads carried by different types of transportation services. The system will use transportation planning elements such as pickup time windows and load times, which, will be used for providing an actionable plan of loads for delivering shipments to a set of carriers, see paragraph(s) 0043-0044 and 0052. 
Sone (US 7,222,081). Sone teaches a system for creating and updating a delivery schedule. Sone, further, teaches that a user is able to select a delivery time for a certain day. The system will also take into account the expected time to be spent at the delivery location and amount delivery’s 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE CHEN/Primary Examiner, Art Unit 3628